EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Reid on 12/28/2021.
The application has been amended as follows: 

Please amend the following claims:
1. (Currently amended) A mask to be worn over a face of a user in combination with a safety helmet, the safety helmet including a head suspension harness having a head strap sized to surround at least partially a head of the user, the mask comprising: 
a sealing element configured to contact a part of the face of the user, the sealing element defining a contour comprising a forehead portion to overlap a forehead of the user, the forehead portion extending in a lateral direction between left and right sides of the head of the user during use; 
a transparent faceguard mounted to the sealing element defining a compartment therein, the transparent faceguard [[guard]] having an upper portion configured to be located over the forehead of the user when worn by the user during use; and 
an upward facing receiving channel provided on one of the upper portion of the transparent faceguard and the forehead portion of the sealing element, the upward facing receiving channel having: 

open extremities at opposed lateral ends of the upward facing receiving channel such that the head strap is movable laterally relative to and within the upward facing receiving channel while remaining within the upward facing receiving channel.

9. (Currently amended) A protective headgear for a user, comprising:
a safety helmet to be worn over a head of the user, the safety helmet having a head suspension 
harness including a head strap sized to surround at least partially the head of the user, 
a mask to be worn over a face of a user, the mask having: 
a forehead portion for overlapping a forehead of the user, the forehead portion extending in a lateral direction between left and right sides of the head of the user during use, and 
an upward-facing receiving channel located at the forehead portion, the upward-facing receiving channel having a pair of opposed walls defining an open space between the opposed walls, the open space sized to receive a portion of the head strap, and
open extremities at opposed lateral ends of the upward-facing receiving channel such that the head strap is movable laterally relative to and within the upward facing receiving channel while remaining within the upward-facing receiving channel.




11. (Currently amended) The 

12. (Currently amended) The 

13. (Currently amended) The 

14. (Currently amended) The 

15. (Currently Amended) The ; wherein the mask is [[of]] a full- face mask.
21. (Currently Amended) A safety headgear assembly, comprising:
a helmet having a shell and a head suspension harness creating an interface between a head of a user and the shell, the head suspension harness having a head strap to extend over a forehead of the user; and
a respiratory mask to be worn over a face of the user, the respiratory mask comprising:
a forehead portion configured to abut and at least partially overlap the forehead of the user during use, and
a channel defined by the forehead portion, the channel extending in a lateral direction between left and right sides of the head of the user from a first lateral end to a second lateral end opposite the first lateral end, the channel having:
a first wall defining an abutting face abutted by the head strap such that the first wall is overlapped by the head strap, the first wall configured to be located between the head strap and the forehead of the user,
a second wall extending substantially transversally from the first wall and away from the abutting face, the second wall defining a shelf face oriented upwardly and abutted by a bottom edge of the head strap, and
open extremities at both of the first lateral end and the second lateral end such that the head strap is slidingly movable within the channel by a motion of the head strap relative to the first and second walls while remaining within the channel.
configured to contact a part of the face of the user, the sealing element defining an uninterrupted contour for sealingly engaging the face of the user, and a transparent faceguard mounted to the sealing element defining a compartment therein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach an upward facing receiving channel having: a pair 
of opposed walls defining an open space between the opposed walls, the open space sized to receive a portion of the head strap and open extremities at opposed lateral ends of the upward facing receiving channel such that the head strap is movable laterally relative to and within the upward facing receiving channel while remaining within the upward facing receiving channel.  This limitation in combination with the rest of the limitations in claim 1 are not reasonably taught or suggested by the prior art of record.
	Similarly, the prior art fails to teach an upward-facing receiving channel located at the forehead portion, the upward-facing receiving channel having a pair of opposed walls defining an open space between the opposed walls, the open space sized to receive a portion of the head strap, and open extremities at opposed lateral ends of the upward-facing receiving channel such that the head strap is movable laterally relative to and within the upward facing receiving channel while remaining within the upward-facing receiving channel as substantially claimed in claim 9. This limitation in combination with the rest of the limitations in claim 9 are not reasonably taught or suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785